DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 06/17/2022. Claims 1-20 have been amended and are presently pending and are presented for examination. 
Reply to Remarks
Applicant’s amendments, see Pages 9-12 of the Applicant's Remarks, filed 06/17/2022,
with respect to the rejection(s) of claim(s) 1-20 under § 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the Applicant’s amendments with respect to the rejection(s) of claim(s) 1-20 under § 101 have been fully considered and are not persuasive. This is because, as illustrated in claim 1, the language “influences navigation”, though implying a control step does not positively claim control of the unmanned grounds vehicles. The broadest reasonable interpretation of the language “influences navigation” is mere data manipulation which is a form of mental activity that can be accomplished with pen and paper. It is also worth noting that the map overlays are inevitably transmitted to the vehicles, which constitutes as the act of transmitting data, a form of insignificant extra solution activity. 
Similarly, the Applicant’s amendments with respect to the rejection(s) of claim(s) 1-20 under § 103 have been fully considered and are not persuasive. Applicant has argued that the prior art of record of Moroniti, Chun and Liu either taken alone or in combination, fail to teach or suggest the claimed subject matter. Examiner respectfully disagrees. Newly added limitations such as the radio access networks node of the radio access network nodes, and multi-access edge computer are taught by Liu in Column 8 Lines 5-11 as radio access networks can comprise LTE networks, which in this case are connecting unmanned vehicles, each of which acts as a node, sharing map overlays. Similarly, the broadest reasonable interpretation of the phrase “other map information” includes map layers that are subsequently combined together and analyzed for navigational purposes. In paragraphs, 15 and 67, Moroniti discloses multiple map layers that are shared between the servers and robots for the purposes of navigation. Therefore, Moroniti does teach the limitation “the map overlay information along with other received map overlay information, other than the map overlay information, in order to generate an active overlay” using multiple shared map layers meant for navigation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recites the limitation "of the mobile subscriber devices" in line 5 and “mobile subscriber device” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites an (A method, comprising).
Step 2A Prong 1: The claim is directed to an abstract idea of mental processes. The claim recites the limitations (enabling ... a shared map overlay service), and (processing…the map overlay information). These limitations as drafted are simple processes that under their broadest reasonable interpretation covers the performance of these limitations in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a processor (2) receiving ... map overlay information (3)
sending ... the map overlay information (4) unmanned ground vehicles. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. Further, the instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving ... map overlay information), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to send the map overlay information is also recited at a high level of generality (i.e., as a general means of sending ... the map overlay information), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the step of performing by an unmanned ground vehicle, is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional. Further
the mere collection or receipt of data to be used by a computer program is also well understood
and conventional. The processor, data transmission and collection are well-understood, routine
and conventional in the art, as indicated in the following rejections under 103. For these reasons,
claim 1 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an
inventive concept.
As per claim 2-10
These method claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the generated map overlays, either because of the generic computer components, or the comparison or manipulation of the data, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 11
Step 1: The claim is directed to a machine as it recites an (unmanned ground vehicle).
Step 2A Prong 1: The claim is directed to an abstract idea of mental process. The claim recites the limitation (adjusting a planned route). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a processor (2) memory (3) sending map overlay information (4) unmanned ground vehicles (5) subscribing to a shared map overlay (6) receiving map overlay information. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. Further, the step of performing by an unmanned ground vehicle, is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. Further, the instructions to subscribe to information and sending map overlay information are also recited at a high level of generality (i.e., as a general means to subscribe to a shared overlay may or send map overlay information), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving map overlay information), and amounts to mere data gathering, which is a form of insignificant extra-solution.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
memory and generic computer components to execute a program is well-understood and
conventional. Further the mere collection or receipt of data to be used by a computer program is
also well understood and conventional. The processor, memory, data transmission and collection,
are well-understood, routine and conventional in the art, as indicated in the following rejections
under 103. For these reasons, claim 11 is not patent eligible under 35 U.S.C. § 101 because the
claim does not include an inventive concept.
As per claim 12-16
These system claims further define the abstract ideas of the mental processes illustrated in claim 11, they do not recite any additional elements or other limitations that transform the generated map overlays, either because of the generic computer components, or the comparison or manipulation of the data, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 17
Step 1: The claim is directed to a machine as it recites an (unmanned ground vehicle).
Step 2A Prong 1: The claim is directed to an abstract idea of mental process. The claim recites the limitation (adjusting a planned route). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a processor (2) memory (3) sending map overlay information (4) unmanned ground vehicles (5) subscribing to a shared map overlay (6) receiving map overlay information. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. Further, the step of performing by an unmanned ground vehicle, is an act of applying the abstract ideas in a general vehicle environment, which is a form of insignificant extra-solution activity. Further, the instructions to subscribe to information and sending map overlay information are also recited at a high level of generality (i.e., as a general means to subscribe to a shared overlay may or send map overlay information), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving map overlay information), and amounts to mere data gathering, which is a form of insignificant extra-solution.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional.
The processor, data transmission and collection are well-understood, routine and conventional in
the art, as indicated in the following rejections under 103. For these reasons, claim 17 is not
patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 18-20
These system claims further define the abstract ideas of the mental processes illustrated in claim 17, they do not recite any additional elements or other limitations that transform the generated map overlays, either because of the generic computer components, or the comparison or manipulation of the data, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Moroniti et al., US-20190332114-Al, and in view of Chun et al., US-20030014187-Al, and in view of Liu et al., US-10794710-Bl, hereinafter referred to as Moroniti, Chun and Liu.
As per claim 1
Moroniti discloses [a] method (A method comprising: accessing, by a mobile robot, a
keepout map - Moroniti Claim 17), comprising: enabling, by a server device (the robot
server 130 and/or the robots 102 (via the robot server 130) can communicate with one or more
of a client device 132, a remote terminal 134 - Moroniti ¶13), comprising a processor (The robot
server 130 ... are computing systems configured to communicate with each other and with one or
more robots 102- Moroniti ¶19), a shared overlay map service, wherein the shared overlay map service is accessible by, unmanned ground vehicles, to the shared overlay map service, wherein the enabling the shared overlay map service comprises (The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶67): enabling, by the server device (one or more contextual map layers can be generated by a robot server or building server - Moroniti ¶56), receiving, by the server device, map overlay information from a unmanned ground vehicle, the map overlay information comprising a map location and description information associated with the map location (The robot can then update the contextual map layers to include the proper position of the detected objects or obstacles, or can provide information describing the location of the objects or obstacles to a remote system (such as a building server) to update the map layers - Moroniti ¶67); wherein the description information associated with the map location comprises wireless coverage information indicating measured wireless signal strength of a wireless signal received at the, unmanned ground vehicle while the subscriber unmanned ground vehicle is at the map location (keepout regions can be defined ... areas without wireless reception- Moroniti ¶62), processing, by the server device, the map overlay information along with other received map overlay information, other than the map overlay information, in order to generate an active overlay for use by the, unmanned ground vehicles, wherein 216/815,333 the active overlay influences navigation of the unmanned ground vehicles; and sending, by the server device, the active overlay to the, unmanned ground vehicles (The robot server 130 provides a communicative interface between the robots 102 and one or more other systems of FIG. 1 .... provide the floorplan to the robot 102, The robot can then update the contextual map layers ... The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶20, ¶67).
Moroniti does not disclose wherein the server device is included in a communication service provider network adapted to provide wireless communication to unmanned ground vehicles via multiple radio access network nodes, subscriber, that subscribe, a shared overlay map service, application programming interface, which is accessible by the subscriber unmanned ground vehicles via wireless network communications, via the shared overlay map service, application programming interface, subscriber, and wherein the wireless signal is associated with a radio access network node of the radio access network nodes, subscriber, subscriber.
However, Chun teaches subscriber, that subscribe, subscriber, subscriber, subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal - Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ unmanned ground vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing unmanned ground vehicles to analyze the map data and correctly navigate through city or indoor spaces.
However, Liu teaches wherein the server device is included in a communication service provider network adapted to provide wireless communication to unmanned ground vehicles via multiple radio access network nodes (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11), a shared overlay map service (The layers in the multilayer map ... The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server - Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks ... application programming interfaces (APIs) ... Representational State Transfer (REST) ... Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 - Column 8 Lines 1-2), which is accessible by the, unmanned ground vehicles via wireless network communications  with multiple radio access network nodes (map server providing the multi-layer map via a communications link to one or more additional autonomous units -Liu Column 31 Lines 17-19), via the shared overlay map service (The layers in the multi-layer map ... The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks ...application programming interfaces (AP Is) ... Representational State Transfer (REST) ...Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 - Column 8 Lines 1-2 (API are used to facilitate communication between different devices)), and wherein the wireless signal is associated with a radio access network node of the radio access network nodes (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being
communicated back and forth between the servers and vehicles are secured and easily
communicable with different types of devices, using SOAP, REST, and APIs.
As per claim 2
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti
further discloses further comprising receiving, by the server device, unmanned ground vehicle restriction zone information comprising a restriction zone type, and sending, by the server device, the unmanned ground vehicle restriction zone information to subscriber unmanned ground vehicles corresponding to the restriction zone type (keepout regions can be defined ... areas without wireless reception- Moroniti Fig 1 + ¶62).
As per claim 3
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti
further discloses further comprising receiving, by the server device, unmanned ground vehicle
restriction zone information (The robot can then update the contextual map layers to include the
proper position of the detected objects or obstacles, or can provide information describing the
location of the objects or obstacles to a remote system (such as a building server) to update
the map layers - Moroniti ¶67), from a stationary server outside the communication service provider network (It should be noted that although the term “robot server” is used herein, in practice, the robot server 130 can be any server, any computing device, or any system with which the robots 102 can communicate and configured to perform the functionality described herein., In some embodiments, the robot server 130 is a cloud server, enabling long distance operation of and communication with the robots 102., Furthermore, the navigation module 224 may utilize mapping data and real-time sensing data to navigate in a manner that avoids objects and keepout regions. - Moroniti Fig 1 + ¶13, ¶20, & ¶30), and sending, by the server device, the unmanned ground vehicle restriction zone information to the, unmanned ground vehicles (The robot server 130, the client device 132, the remote terminal 134, the building database 136, and the robot database 138 are computing systems configured to communicate with each other and with one or more robots 102, A combined localization and contextual map is accessed 405, for instance from ... from a building server or computing system, Providing a robot with relevant contextual information (e.g., within a contextual map) can enable a robot to avoid keepout areas - Moroniti ¶19, ¶60, and ¶39).
Moroniti does not disclose subscriber.
However, Chun teaches subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal - Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ unmanned ground vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing unmanned ground vehicles to analyze the map data and correctly navigate through city or indoor spaces.
As per claim 4
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti
further discloses further comprising receiving, by the server device, location updates from the,
unmanned ground vehicles, each respective location update comprising a respective current
location of a respective, unmanned ground vehicle (a map indicating a location of the
robot 102 received from the robot 102 - Moroniti ¶22 (the server is constantly aware of the
locations of the robots)), wherein the location updates are sent as a function of displacement of the, unmanned ground vehicles; storing, by the server device, location history information comprising the location updates from the, unmanned ground vehicles; and sending, by the server device, a limited amount of the location history information to the, unmanned ground vehicles (The robot database 138 includes data associated with the robots 102, functions the robots 102 can perform, robot maintenance information, and the like. In some embodiments, the robot database 138 can include routes through the building 110, robot routine information (such as periodic cleaning schedules), diagnostic or communication information associated with the robots, and the like, Historical areas where robots get stuck, Historically dirty areas, As a robot traverses an area using the combined map, In the event that the robot identifies something that will prevent it from navigating the path or performing the task (such as a previously undetected piece of furniture at a location on the path), the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. - Moroniti ¶23, ¶52, ¶54, ¶57, & ¶61).
Moroniti does not disclose subscriber, subscriber, subscriber, subscriber, subscriber.
However, Chun teaches subscriber, subscriber, subscriber, subscriber, subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal - Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ unmanned ground vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing unmanned ground vehicles to analyze the map data and correctly navigate through city or indoor spaces.
As per claim 5
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti
further discloses wherein the other received map overlay information, other than the map overlay information, comprises wireless coverage information from within a wireless coverage area that comprises the map location (keepout regions can be defined ... areas without wireless reception- Moroniti ¶62).
As per claim 6
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti further discloses wherein the description information associated with the map location comprises a sensor input from a machine vision sensor, and further comprising processing, by the server device, the sensor input along with other sensor inputs in a multifactor analysis to determine
route blockage information at the map location (Likewise, the combined map can include a
keepout layer defining areas the robot cannot or should not enter, the robot can include a LIDAR sensor…the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. - Moroniti Fig 4 (425) + ¶58 & ¶61).
As per claim 7
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti further discloses wherein the shared overlay map service comprises an indoor shared overlay map service for a physical structure, wherein the unmanned ground vehicles comprise unmanned ground vehicles inside the physical structure, wherein the map location of the map overlay information comprises a location inside the physical structure (The updated contextual map layers can be distributed to one or more other robots - Moroniti Fig 1. And ¶67).
Moroniti does not disclose subscriber, and wherein the server device comprises a multi-access edge computer.
However, Chun teaches subscriber (registered subscriber, the navigation server 70
transmits a CAM indicating that the requested service is supported by the mobile terminal -
Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ unmanned ground vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing unmanned ground vehicles to analyze the map data and correctly navigate through city or indoor spaces.
However, Liu teaches and wherein the server device comprises a multi-access edge computer (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple
embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to add scalable scope to the map
overlays system needed for navigation.
As per claim 8
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti does not disclose wherein the shared overlay map service comprises a city shared overlay map service for a city, wherein the subscriber unmanned ground vehicles comprise are inside the city, wherein the map location of the map overlay information comprises a location inside the city.
However, Liu teaches wherein the shared overlay map service comprises a city shared
overlay map service for a city, wherein the, unmanned ground vehicles are inside the
city, and wherein the map location of the map overlay information comprises a location inside
the city (multi-layer map of surrounding scenery near an autonomous vehicle built during travel
along one of the roads in the proto-roadmap - Liu Figs 16, and 24 and Column 3 Lines 39-42), and wherein the server device comprises a radio access network intelligent controller (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11). 
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple
embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to add scalable scope to the map
overlays system needed for navigation.
However, Chun teaches subscriber (registered subscriber, the navigation server 70
transmits a CAM indicating that the requested service is supported by the mobile terminal -
Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ mobile devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the
map data and correctly navigate through city or indoor spaces.
As per claim 9
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti
further discloses wherein the enabling the shared overlay map service further comprises
determining a group of the, unmanned ground vehicles to which to send the map overlay information, and wherein sending the map overlay information to the, unmanned ground vehicles comprises sending the map overlay information to only the group of the mobile, devices (The updated contextual map layers can be distributed to one or more other robots (such as a set
of robots within a threshold distance of the robot, on a same floor or in a same building as
the robot, or assigned a particular task or navigating a particular route affect by the updated
map), for instance in real-time, in order to provide the other robots with the most up-to-date
contextual maps available - Moroniti ¶67 (the robots, which are determined to need updated
maps, that are located on a single floor or within the same building correspond to a single group
and the reference implies that there are other groups of robots located elsewhere)).
Moroniti does not disclose subscriber.
However, Chun teaches subscriber (registered subscriber, the navigation server 70
transmits a CAM indicating that the requested service is supported by the mobile terminal -
Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ mobile devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the
map data and correctly navigate through city or indoor spaces.
As per claim 10
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti
further discloses wherein the map overlay information further comprises an identification of the, unmanned ground vehicle (a map interface displayed within the remote terminal interface, can select a robot (such as robot 102A) -Moroniti ¶22 (the robot icons represent a map layer)).
Claim 10 includes two main limitations that are connect by the word "or" that means that
the prior art need only teach one of the limitations to read on the claim since the limitations are
claimed in the alternative.
Moroniti does not disclose subscriber, and time information associated with the map overlay information.
However, Chun teaches subscriber (registered subscriber, the navigation server 70
transmits a CAM indicating that the requested service is supported by the mobile terminal -
Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ mobile devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the
map data and correctly navigate through city or indoor spaces.
However, Liu teaches time information associated with the map overlay information (Next, apparatuses and processes used by some implementations to efficiently process image and data from the auxiliary sensors and build a multi-layer map are discussed., a time stamping processor 402 – Liu Column 4 Lines 1-4 and Column 9 Lines 50-51).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being
communicated back and forth between the servers and vehicles are secured and easily
communicable with different types of devices, using SOAP, REST, and APIs.
As per claim 11
Moroniti discloses [a]n unmanned ground vehicle comprising (robot 102 - Moroniti Fig
2 and ¶24), a processor (The robot 102 comprises a processor 210, a storage medium 220,
sensors 250 - Moroniti ¶24), and a memory that stores executable instructions that (The storage
medium 220 (e.g., a non-transitory computer-readable storage medium) comprises volatile
memory, non-volatile storage, or a combination thereof- Moroniti ¶31 (the robot’s memory),
when executed by the processor facilitate performance of operations, comprising (The storage
medium 220 stores instructions that when executed by the processor 210 causes the
processor 210 to carry out the functions attributed to the various modules described herein -
Moroniti ¶31), to a shared overlay map service (The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶67), the map overlay information comprising a map location and description information associated with the map location, wherein the description information associated with the map location comprises wireless coverage information indicating measured wireless signal strength of a wireless signal received at the unmanned ground vehicle while the unmanned ground vehicle is at the map location (keepout regions can be defined ... areas without wireless reception- Moroniti ¶62), wherein the map overlay information is processed along with other map overlay information, other than the map overlay information, at the shared overlay map service in order to generate an active overlay for use by the unmanned ground vehicle (by modifying a route based on the detected environment in which the robot is navigating, The updated contextual map layers can be distributed to one or more other robots ... navigating a particular route affect by the updated map - Moroniti ¶15, ¶67), receiving the active overlay from the shared overlay map service, the active overlay comprising a wireless coverage area and description information associated with (The updated contextual map layers can be distributed to one or more other robots (such as a set of robots within a threshold distance of the robot, on a same floor or in a same building as the robot, or assigned a particular task or navigating a particular route affect by the updated map), keepout regions can be defined ... areas without wireless reception - Moroniti ¶67 and ¶62 (the updated maps being sent to the robots includes the positions of all the robots as well as description information about the environment)); and adjusting a planned route of the unmanned ground vehicle in response to receiving the active overlay (by modifying a route based on the detected environment in which the robot is navigating, The updated contextual map layers can be distributed to one or more other robots ... navigating a particular route affect by the updated map - Moroniti ¶15, ¶67 (the robot routes are adjusted by the robot’s processor in response to detecting obstacles either using sensors or the shared map with its map overlays)).
Moroniti does not disclose subscribing, that is accessible by unmanned ground vehicles via wireless network communications with radio access network nodes, and wherein the wireless signal is associated with the radio access network node of the radio access network nodes, a shared overlay map service, the radio access network node.
However, Chun teaches subscribing (registered subscriber, the navigation server 70
transmits a CAM indicating that the requested service is supported by the mobile terminal -
Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ mobile devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the
map data and correctly navigate through city or indoor spaces.
However, Liu teaches that is accessible by unmanned ground vehicles via wireless
network communications (map server providing the multi-layer map via a communications link
to one or more additional autonomous units - Liu Column 31 Lines 17-19), with radio access network nodes (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11), sending map overlay information to a shared overlay map service application programming interface of the shared overlay map service via a radio access network node of the radio access network nodes (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11), and wherein the wireless signal is associated with the radio access network node of the radio access network nodes (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11), a shared overlay map service (The layers in the multilayer map ... The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server - Liu Column 5 Lines 55-62), the radio access network node (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple
embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being communicated back and forth between the servers and vehicles are secured and easily communicable with different types of devices, using SOAP, REST, and APIs.
As per claim 12
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11,
and Moroniti further discloses wherein the operations further comprise receiving unmanned
ground vehicle restriction zone information from the shared overlay map service, the unmanned ground vehicle restriction zone information comprising a restriction zone type that corresponds to an unmanned ground vehicle type of the unmanned ground vehicle (The robot
server 130, the client device 132, the remote terminal 134, the building database 136, and the
robot database 138 are computing systems configured to communicate with each other and with
one or more robots 102, A combined localization and contextual map is accessed 405, for
instance from ... from a building server or computing system, Providing a robot with relevant
contextual information (e.g., within a contextual map) can enable a robot to avoid keepout areas
- Moroniti ¶19, ¶60, and ¶39), and adjusting the planned route of the unmanned ground vehicle
in response to receiving of the unmanned ground vehicle restriction zone information (by
modifying a route based on the detected environment in which the robot is navigating,
navigating a particular route affect by the updated map - Moroniti ¶15, ¶67 (the robot routes
are adjusted by the robot’s processor in response to detecting obstacles either using sensors or
the shared map with its map overlays)).
As per claim 13
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11,
and Moroniti further discloses wherein the operations further comprise receiving location history information associated with other unmanned ground vehicles subscribed to the shared overlay map service (The robot database 138 includes data associated with the robots 102, functions the robots 102 can perform, robot maintenance information, and the like. In some embodiments, the robot database 138 can include routes through the building 110, robot routine information (such as periodic cleaning schedules), diagnostic or communication information associated with the robots, and the like, Historical areas where robots get stuck, Historically dirty areas, As a robot traverses an area using the combined map, In the event that the robot identifies something that will prevent it from navigating the path or performing the task (such as a previously undetected piece of furniture at a location on the path), the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path., The robot can then update the contextual map layers ... to a remote system (such as a building server) to update the map layers. The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶23, ¶52, ¶54, ¶57, ¶61, & ¶67 (first a robot updates the map then the updated map is distributed to other robots, this occurs in each robot)).
Moroniti does not disclose subscribed.
However, Chun teaches subscribed (registered subscriber, the navigation server 70
transmits a CAM indicating that the requested service is supported by the mobile terminal -
Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ mobile devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the
map data and correctly navigate through city or indoor spaces.
As per claim 14
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11,
and Moroniti further discloses wherein the description information associated with the map
location further comprises a sensor input from a machine vision sensor (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter, the robot can include a LIDAR sensor…the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. - Moroniti Fig 4 (425) + ¶58 & ¶61).
As per claim 15
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11,
and Moroniti further discloses wherein the operations further comprise combining the active overlay with an additional active overlay received from the shared overlay map service and a first digital navigational map (robot (or a computing system to which the robot communicates sensor information) ... Likewise, the robot (or the computing system) can update a contextual map layer ... It should be noted that although reference is made to "contextual map layers", in practice, a contextual map layer may itself be a map, or may be combined with a localization layer to form a map - Moroniti ¶68), at the unmanned ground vehicle, wherein the first digital navigational map has a first map type that is different from a second map type of a second digital navigational map at least one other unmanned ground vehicle, and wherein the at least one other unmanned ground vehicle is also subscribed to the shared overlay map service (The robot database 138 includes data associated with the robots 102, functions the robots 102 can perform, robot maintenance information, and the like. In some embodiments, the robot database 138 can include routes through the building 110, robot routine information (such as periodic cleaning schedules), diagnostic or communication information associated with the robots, and the like, Historical areas where robots get stuck, Historically dirty areas, As a robot traverses an area using the combined map, In the event that the robot identifies something that will prevent it from navigating the path or performing the task (such as a previously undetected piece of furniture at a location on the path), the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. - Moroniti ¶23, ¶52, ¶54, ¶57, & ¶61).
As per claim 16
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11, and Moroniti further discloses wherein the operations further comprise detecting, via an onboard sensor (localization map are updated from high-accuracy sensors like a LIDAR sensor, - Moroniti ¶67), a sensor value associated with a route blockage, generating additional map overlay information comprising the sensor value (the robot (or a computing system to which the robot communicates sensor information) can update a contextual map layer in response to detecting an obstacle within a free space region – Moroniti ¶68), and sending the additional map overlay information (The robot can then update the contextual map layers to include the proper position of the detected objects or obstacles, or can provide information describing the location of the objects or obstacles to a remote system (such as a building server) to update the map layers - Moroniti ¶67).
Moroniti does not disclose to a shared overlay map service, application programming
interface.
However, Liu teaches to a shared overlay map service (The layers in the multilayer
map ... The proto-roadmap layer consists of an existing digital map used for navigation in
autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map
server - Liu Column 5 Lines 55-62), application programming interface (The communications
can occur over a variety of networks ... application programming interfaces (AP Is) ...
Representational State Transfer (REST) ... Simple Object Access Protocol (SOAP) - Liu Column
7 Lines 63 - Column 8 Lines 1-2).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple
embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being communicated back and forth between the servers and vehicles are secured and easily
communicable with different types of devices, using SOAP, REST, and APIs.
As per claim 17
Moroniti discloses [a] non-transitory machine-readable medium, comprising executable
instructions that (In one embodiment, a software module is implemented with a computer
program product comprising a non-transitory computer-readable medium containing computer
program code, which can be executed by a computer processor for performing any or all of the
steps, operations, or processes described - Moroniti ¶71 (the robot servers are also computing
systems where the similar software exists)), when executed by a processor of an unmanned ground vehicle (The robot 102 comprises a processor 210, a storage medium 220, sensors 250 - Moroniti ¶24), facilitate performance of operations (The storage medium 220 stores instructions that when executed by the processor 210 causes the processor 210 to carry out the functions attributed to the various modules described herein - Moroniti ¶31), comprising:, to a shared overlay map service (The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶67), detecting displacement of the unmanned ground vehicles to a map location (a map indicating a route being navigated by the robot 102 - Moroniti ¶22); detecting wireless coverage information at the map location, wherein the wireless coverage information indicates measured wireless signal strength of a wireless signal received at the unmanned ground vehicle (keepout regions can be defined ... areas without wireless reception- Moroniti ¶62), generating map overlay information comprising the map location, and wireless coverage information (One or more contextual map layers are generated 320 based on the identified properties or characteristics of the area. For instance, a first "floor type" map layer, a second "furniture" map layer- Moroniti ¶56 (the contextual map illustrates the locations of objects around the robot)); and sending the map overlay information (The robot server 130 provides a communicative interface between the robots 102 and one or more other systems of FIG. 1 .... provide the floorplan to the robot 102, The robot can then update the contextual map layers ... The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶20, ¶67 (the API will help facilitate communications between the server or robots and mobile subscribers)), wherein the map overlay information is processed along with other map overlay information, other than the map overlay information, at the shared overlay map service in order to generate an active overlay for use by the unmanned ground vehicle (by modifying a route based on the detected environment in which the robot is navigating, The updated contextual map layers can be distributed to one or more other robots ... navigating a particular route affect by the updated map - Moroniti ¶15, ¶67), receiving the active overlay from the shared overlay map service, the active overlay comprising a wireless coverage area and description information associated with (The updated contextual map layers can be distributed to one or more other robots ( such as a set of robots within a threshold distance of the robot, on a same floor or in a same building as the robot, or assigned a particular task or navigating a particular route affect by the updated map), keepout regions can be defined ... areas without wireless reception - Moroniti ¶67 and ¶62 (the updated maps being sent to the robots includes the positions of all the robots as well as description information about the environment)); and adjusting a planned route of the unmanned ground vehicle in response to receiving the active overlay (by modifying a route based on the detected environment in which the robot is navigating, The updated contextual map layers can be distributed to one or more other robots ... navigating a particular route affect by the updated map - Moroniti ¶15, ¶67 (the robot routes are adjusted by the robot’s processor in response to detecting obstacles either using sensors or the shared map with its map overlays)).
Moroniti does not disclose subscriber, subscribed, subscribing, that provides a shared overlay map service, application programming interface, which is accessible to subscribed unmanned ground vehicles via wireless network communications with radio access network nodes, to the shared overlay map service, application programming interface, and wherein the wireless signal is associated with a radio access network node of the radio access network nodes, the radio access network node.
However, Chun teaches subscriber, subscribed subscribing (registered subscriber,
the navigation server 70 transmits a CAM indicating that the requested service is supported by
the mobile terminal - Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ mobile devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the
map data and correctly navigate through city or indoor spaces.
However, Liu teaches that provides a shared overlay map service (The layers in the multilayer map ... The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server - Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks ... application programming interfaces (APIs) ... Representational State Transfer (REST) ... Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 - Column 8 Lines 1-2), which is accessible to unmanned ground vehicles via wireless network communications (map server providing the multi-layer map via a communications link to one or more additional autonomous units - Liu Column 31 Lines 17-19), with radio access network nodes (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11), to the shared overlay map service (The layers in the multi-layer map ... The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks ...application programming interfaces (AP Is) ... Representational State Transfer (REST) ...Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 - Column 8 Lines 1-2 (API are used to facilitate communication between different devices)), and wherein the wireless signal is associated with a radio access network node of the radio access network nodes (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11), the radio access network node (The communication is generally over a network such as the LAN (local area network), WAN (wide area network), telephone network (Public Switched Telephone Network (PSTN), Session Initiation Protocol (SIP), wireless network, point-to-point network, star network, token ring network, hub network, Internet, inclusive of the mobile Internet, via protocols such as EDGE, 3G, 4G LTE, Wi-Fi, and WiMAX. – Liu Column 8 Lines 5-11).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple
embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being
communicated back and forth between the servers and vehicles are secured and easily
communicable with different types of devices, using SOAP, REST, and APIs.
As per claim 18
Moroniti, in view of Chun and Liu, discloses [t]he non-transitory machine-readable medium of claim 17, and Moroniti further discloses wherein the operations further comprise sending additional map overlay information to the shared overlay map service, the additional map overlay information comprising location updates indicative of locations of the mobile, device and wherein the location updates are sent as a function of displacements of the unmanned ground vehicle (a map indicating a route being navigated by the robot 102, a map indicating a location of the robot 102 received from the robot 102 - Moroniti ¶22 (the server is constantly aware of the location of the robots)).
Moroniti does not disclose application programming interface, subscriber. 
However, Chun teaches subscriber (registered subscriber, the navigation server 70
transmits a CAM indicating that the requested service is supported by the mobile terminal -
Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service,
where servers connect to subscribers’ mobile devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription
navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the
map data and correctly navigate through city or indoor spaces.
However, Liu teaches application programming interface (The communications can occur over a variety of networks ... application programming interfaces (APIs) ... Representational State Transfer (REST) ... Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 - Column 8 Lines 1-2).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being
communicated back and forth between the servers and vehicles are secured and easily
communicable with different types of devices, using SOAP, REST, and APIs.
As per claim 19
Moroniti, in view of Chun and Liu, discloses [t]he non-transitory machine-readable medium of claim 17, and Moroniti further discloses wherein the operations further comprise detecting, via an onboard sensor, a machine vision sensor input corresponding to (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter, the robot can include a LIDAR sensor…the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. - Moroniti Fig 4 (425) + ¶58 & ¶61), route blockage information at the map location (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter - Moroniti ¶58), and sending the machine vision sensor input to the shared overlay map service (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter, the robot can include a LIDAR sensor…the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. - Moroniti Fig 4 (425) + ¶58 & ¶61).
Moroniti does not disclose application programming interface.
However, Liu teaches application programming interface (The communications can occur over a variety of networks ... application programming interfaces (APIs) ... Representational State Transfer (REST) ... Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 - Column 8 Lines 1-2).
Moroniti discloses methods and systems with multiple embodiments where servers
communicate multi-layer maps, and map and positional updates, with multiple robots, located
indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates,
with unmanned vehicles and robots located indoors or on the streets where communications
between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Moroniti, methods and systems with
multiple embodiments where servers communicate multi-layer maps, and map and positional
updates, with multiple robots, located indoors, for the purposes of navigation by methods and
systems where the server communications includes unmanned vehicles, roadway navigation,
APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being
communicated back and forth between the servers and vehicles are secured and easily
communicable with different types of devices, using SOAP, REST, and APIs.
As per claim 20
Moroniti, in view of Chun and Liu, discloses [t]he non-transitory machine-readable medium of claim 19, and Moroniti further discloses wherein the operations further comprise receiving an additional active overlay from the shared overlay map service, the additional active overlay information comprising (robot (or a computing system to which the robot communicates sensor information) ... Likewise, the robot (or the computing system) can update a contextual map layer ... It should be noted that although reference is made to "contextual map layers", in practice, a contextual map layer may itself be a map, or may be combined with a localization layer to form a map, keepout regions can be defined ... areas without wireless reception - Moroniti ¶68 and ¶62), a route blockage determined at the shared overlay map service based on a multifactor analysis comprising the machine vision sensor input (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter, the robot can include a LIDAR sensor…the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. - Moroniti Fig 4 (425) + ¶58 & ¶61).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668          
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668